Citation Nr: 1605175	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability from November 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to March 2000, with addition service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision. 

By way of history, in December 1999, the Veteran filed for service connection for a back disability, and a September 2000 rating decision denied the Veteran's claim.  A March 2002 rating decision denied the Veteran's petition to reopen this claim.  In October 2006, the Veteran again filed for service connection for a back disability.  In conjunction with that claim, the Veteran's service treatment records were located, and a June 2007 rating decision granted service connection with a non-compensable rating as of March 25, 2000 (the day after the Veteran was discharged from active duty).  An August 2008 rating decision increased the Veteran's disability rating to 20 percent rating effective November 1, 2006. 

This matter was previously before the Board in June 2012, when the Board remanded the case for additional development of the evidence of record.  In a January 2015 Decision, the Board denied the Veteran's claim for a higher disability evaluation for his service connected back disability.  This decision has been vacated and remanded by an August 2015 Order of the United States Court of Appeals for Veterans' Claims (Court).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher disability evaluation for his service connected back disability.

The Veteran was afforded VA examinations of his condition in July 2007 and July 2012, but these examinations were inadequate because the examiners failed to address whether the Veteran experiences additional functional loss or loss of limitation of motion during flare-ups of his disability.  Accordingly, on remand, the Veteran should be afforded a new VA examination of his spine.  The examiner is asked to address whether the Veteran experiences additional functional loss or loss of limitation of motion during flare-ups of his disability and if so, to quantify this additional loss.

Additionally, all VA outpatient treatment records from December 2012 through the present should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from December 2012 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his back disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to address whether the Veteran experiences additional functional loss or loss of limitation of motion during flare-ups of his disability and if so, to quantify this additional loss.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

